Citation Nr: 0844536	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  07-09 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for lesions of the frontal 
and parietal lobes.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The veteran had active military service from January to 
November 2004.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The Board notes that the veteran's original claim for brain 
lesions included claims for residuals of carbon monoxide 
poisoning, vasculitis, post inflammatory demyelinating 
lesions, pseudodementia, short term memory loss, migraines, 
personality changes, depression, and urinary incontinence.  

It appears that service connection is sought for each of 
these disabilities on a direct or secondary basis (though 
this is not clear).  These claims are referred to the RO for 
further development (if needed).  The veteran should make it 
clear what claims he is filing with the VA. 

It also appears that in September 2005 that the veteran 
withdrew claims for depression, aid and attendance, and 
individual unemployability.  However, the Board notes that 
the veteran continued his depression claim in his notice of 
disagreement and again claimed unemployability in his 
statement of July 26, 2006.  Therefore, these claims are also 
referred to the RO for further development (if needed).  The 
RO may wish to seek clarification from the veteran. 

The Board notes that the veteran was scheduled for a video 
hearing in August 2008 and that the veteran requested in July 
2008 that the hearing be rescheduled pending actions by the 
Navy.  It appears that the veteran's representative requested 
that the hearing be cancelled. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.






REMAND

The veteran seeks service connection for lesions of the 
frontal and parietal lobes.  In this case, the most recent 
supplemental statement of the case (SSOC) was issued in March 
2008.  

In July 2008, the veteran submitted additional evidence 
without a waiver of RO review, to include an opinion from the 
Department of the Navy indicating that the veteran suffered 
an unspecified condition of the brain in the line of duty.  

Applicable VA regulations require that pertinent evidence 
submitted by the veteran must be referred to the agency of 
original jurisdiction for review and preparation of a 
supplemental statement of the case (SSOC) unless this 
procedural right is waived in writing by the veteran.  38 
C.F.R. §§ 19.37, 20.1304 (2008).  In this case, a SSOC 
reflecting review of the new evidence has not been issued by 
the RO.

Accordingly, the case is REMANDED for the following action:

1.  The RO should readjudicate the issue 
on appeal, with consideration of the 
evidence received after the most recent 
supplemental statement of the case (SSOC), 
dated March 2008.  

2.  If the determination remains 
unfavorable to the veteran, he and his 
representative should be provided with a 
SSOC that addresses all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered.  
The veteran should be given an opportunity 
to respond to the SSOC.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




